Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 6/25/20.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 6/25/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPAT10698392. 
Claims of instant application
Claims of USPAT10698392

3. The method of claim 1 further comprising: causing the substrates to be processed in the substrate processing system based on the schedule.
1. A method of scheduling a semiconductor substrate processing sequence in an integrated substrate processing system, the method comprising: generating a processing model for a batch of semiconductor substrates, wherein the processing model comprises a matrix and defines a corresponding start time for each semiconductor substrate in each processing chamber in the integrated substrate processing system; generating parallel inputs based on the processing model, wherein the generating of the parallel inputs comprises generating, by a first graphics processing unit (GPU) of one or more GPUs, a plurality of matrices based on the matrix; concurrently processing, by a plurality of cores of the one or more GPUs, the parallel inputs to generate parallel outputs for the batch of semiconductor substrates, wherein each of the parallel inputs is processed on a 

4. The method of claim 1 further comprising predicting throughput of the integrated substrate processing system based on the parallel outputs.
6. The method of claim 1, wherein the concurrently processing of the plurality of matrices to generate the parallel outputs comprises: solving each of the plurality of matrices to generate, for each of the plurality of matrices, a corresponding set of values of a plurality of sets of values, wherein each of the plurality of sets of values corresponds to a respective duration of one or more of the substrate operations; and selecting a set of values of the plurality of sets of values that 


5. The method of claim 1 further comprising: detecting a fault in the integrated substrate processing system; generating an updated processing model based on the fault; generating updated parallel inputs based on the updated processing model; processing, by the one or more GPUs, the updated parallel inputs to generate updated parallel outputs for the batch of semiconductor substrates; and causing the batch of semiconductor substrates to be processed in the integrated substrate processing system based on the updated parallel outputs.
8. The method of claim 7 further comprising: routing the substrates in the substrate processing system based on the schedule; and re-routing one or more 


7. The method of claim 1, wherein the one or more GPUs comprises a first GPU and a second GPU, the method further comprising: receiving, by the first GPU, the processing model, wherein the generating of the parallel inputs is by the first GPU; determining, by the first GPU, that a first quantity of the parallel inputs exceeds a second quantity of a first plurality of cores of the first GPU; and assigning a first subset of the parallel inputs to the first GPU and a second subset of the parallel inputs to the second 

10. A system comprising: a memory; and a processor, coupled to the memory, to generate a processing model for a batch of semiconductor substrates, wherein the processing model comprises a matrix and defines a corresponding start time for each semiconductor substrate in each processing chamber in an integrated substrate processing system; and a graphics processing unit (GPU), coupled to the memory and the processor, to generate parallel inputs based on the processing model and concurrently process, by a plurality of cores of the GPU, the parallel inputs to generate parallel outputs for the batch of semiconductor substrates, wherein to generate the parallel inputs, the GPU is to generate a plurality of matrices based on the matrix, wherein each of the parallel 

13. The system of claim 11, wherein the processor is further to predict throughput of the integrated substrate processing system based on the parallel outputs.
13. The system of claim 10, wherein to concurrently process the plurality of matrices to generate the parallel outputs comprises, the GPU is to: solve each of the plurality of matrices to generate, for each of the plurality of matrices, a 


14. The system of claim 10, wherein the processor is to detect a fault in the integrated substrate processing system and generate an updated processing model based on the fault, wherein the GPU is to generate updated parallel inputs based on the updated processing model and process the updated parallel inputs to generate updated parallel outputs for the batch of semiconductor substrates, wherein the processor is to cause the batch of semiconductor substrates to be processed in the 

15. The system of claim 14, wherein to cause the batch of semiconductor substrates to be processed based on the parallel outputs, the processor is to route the batch of semiconductor substrates in the integrated substrate processing system based on the parallel outputs, and wherein to cause the batch of semiconductor substrates to be processed based on the updated parallel outputs, the processor is to re-route one or more semiconductor substrates in the integrated substrate processing system based on the updated parallel outputs.
16. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a graphics processing unit (GPU), cause the GPU perform operations comprising: receiving a matrix comprising a plurality of start times associated with substrate 




   19. The non-transitory computer readable medium of claim 18, wherein to generate the parallel outputs, the GPU is to: solve each of the plurality of matrices to generate, for each of the plurality of matrices, a corresponding set of values of a plurality of sets of values, wherein each of the plurality of sets of values corresponds to a respective processing duration for processing of the batch of semiconductor substrates; and select the set of values of the plurality of sets of values that corresponds to a minimum processing duration for the processing of the batch of semiconductor substrates.

5. The method of claim 1 further comprising: detecting a fault in the integrated substrate processing system; generating an updated processing model based on the fault; generating updated parallel inputs based on the updated processing model; processing, by the one or more GPUs, the updated parallel inputs to generate updated parallel outputs for the batch of semiconductor substrates; and causing the batch of semiconductor substrates to be processed in the integrated substrate processing system based on the updated parallel outputs.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar. The difference in the independent claims 1, 10 and 16 of the instant application and the independent claims 1, 10 and 17 of USPAT10698392 is that the independent claims 1, 10 and 16 of the instant application recites less limitation than the independent claims 1, 10 and 17 of USPAT10698392, for example, the independent claims 1, 10 and 16 of the instant application does not recite “generating a processing model for a batch of receiving a matrix” while claims 1, 10 and 17 of USPAT10698392 recite “generating a matrix”. However, Koizumi et al. (US20110172800) in an analogous art discloses receiving a schedule (Koizumi, [0107]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Koizumi into the system/method/computer readable medium of USPAT10698392. The modification would be obvious because one of the ordinary skill in the art would want to increase throughput by receiving a desired schedule (Koizumi, see [0016] and [0107]). For similar reasons, claims 2-3, 6-9, 11, 13-15, 17 and 19-20 of the instant application are patentably indistinct from claims of USPAT10698392. The difference of claims 4-5, 12 and 18 of instant application and the independent claims 1, 10 and 17 of USPAT10698392 is that the independent claims 4-5, 12 and 18 of instant application further recite start times associated with transferring a substrate and start times associated with processing the substrate. However, Koizumi et al. (US20110172800) in an analogous art discloses start times associated with transferring a substrate (Koizumi, [0107]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Koizumi into the system/method/computer readable medium 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-2 and 4-20 are directed to an abstract idea. Under Step 1, claims 1-2 and 4-20 are either apparatus, method or an article of manufacture, using claim 10 as an illustrative example, claim recites the following “generate a plurality of matrices based on the matrix and concurrently process, the plurality of matrices to generate Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “identify one or more attributes associated with one or more components associated with the computing device in response to receiving the request; determine whether the computing device is associated with an existing profile based on the one or more attributes” is a mental process. As described in the specification [0043]-[0046] of the published document US20200326691 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “memory” and “a GPU”. The memory and the GPU are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “receive a matrix comprising a plurality of start times 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the GPU and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “receive a matrix comprising a plurality of start times associated with substrate operations in a substrate processing system” represents collecting machine data that is necessary for use of the recited judicial exception (the data is used in the generating and processing). Collecting machine data is well-understood, routine and conventional because the courts have identified sending and ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 10, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.

	Dependent claims 2, 4-9, 11-15 and 17-20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Allowable Subject Matter
Claims 1, 10 and 16 would be allowable the rejection(s) under 35 U.S.C. 101 and double patenting rejection, set forth in this Office action, are overcome.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Weigang et al. (US20070179652) discloses by simulating a manufacturing environment on the basis of appropriate simulation models, a schedule may be established in which process restrictions, tool availability and product entity status are automatically taken into consideration. Moreover, by estimating the process flow efficiency provided by a simulated time progression of the process flow in the environment, an optimized schedule may be established, which may be accomplished by identifying less efficient product entities and re-scheduling one or more product entities in order to obtain an enhanced process flow efficiency. The technique of the present invention may be advantageously applied to the processing of advanced mass 
	Lyoo et al. (US20030083766) discloses a system for selectively managing workpieces used in the process of manufacturing semiconductor elements. The present invention comprises equipment for receiving a cassette having a plurality of workpieces and for executing a job on the workpieces; a database having job schedules on the workpieces and information on the cassette; and a controller for referring to workpiece information and job schedule information from the database and controlling the job of the equipment when the cassette is loaded into the equipment. This system provides for loading a cassette with workpieces equipment, and at the same time an equipment server and a host refers to job schedules of the workpieces from a file server, and select workpieces to be processed by the equipment. Since the selected workpieces are processed with different job schedules, the equipment can be automatically and remotely driven without manual mechanical manipulation and operator handling.
	Mizutani et al. (US20140257546) discloses a processing device group controller includes: a storage unit which stores an operation schedule including information of maintenance time for a plurality of processing devices for processing workpieces, with respective equipment associated with the plurality of processing devices, and a transfer plan including information of timings at which the workpieces are carried in and out of the plurality of processing devices; a detecting unit which performs a step of comparing the transfer plan and the operation schedule of each processing device, a step of specifying the last process before maintenance for each processing device, and a step of detecting the end timing of the specified process; and an instruction unit which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/